

	

		II

		Calendar No. 223

		109th CONGRESS

		1st Session

		S. 1771

		IN THE SENATE OF THE UNITED STATES

		

			September 26, 2005

			Mr. Enzi (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read the first time

		

		

			September 27, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To express the sense of Congress and to improve reporting

		  with respect to the safety of workers in the response and recovery activities

		  related to Hurricane Katrina, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Katrina Worker Safety and Filing

			 Flexibility Act of 2005.

		2.Sense of

			 Congress concerning the safety and health of emergency response, recovery, and

			 reconstruction workers

			(a)FindingsCongress

			 finds that—

				(1)individuals

			 working in emergency response, recovery, and reconstruction in the disaster

			 areas in Louisiana, Mississippi, and Alabama in the wake of Hurricane Katrina

			 face numerous and uncommon worksite and environmental hazards;

				(2)workers may be

			 facing hazards with which they have little prior experience or training, and

			 typical communication channels may not be as effective as they are under normal

			 circumstances;

				(3)the Occupational

			 Safety and Health Administration (referred to in this section as

			 OSHA) has deployed safety and health professionals to Louisiana,

			 Mississippi, and Alabama to provide technical assistance to emergency response,

			 recovery, and reconstruction workers in their ongoing cleanup efforts along the

			 Gulf Coast of the United States; and

				(4)OSHA’s efforts to

			 protect first responders and emergency response, recovery and reconstruction

			 workers are being guided by the Worker Health and Safety Annex plan, as

			 established in the National Response Plan that was recently adopted by the

			 Department of Homeland Security.

				(b)Sense of

			 CongressIt is the sense of Congress that—

				(1)as soon as

			 practicable after the date of enactment of this Act OSHA should—

					(A)implement all of

			 the relevant provisions of the Worker Health and Safety Annex plan;

					(B)in addition to

			 making public service announcements, develop additional methods to provide

			 workers and employers with the information they need to maintain a safe

			 workplace, including their rights and obligations under health and safety laws,

			 such as working through OSHA’s Strategic Partnerships, and working with

			 contractors and labor organizations to reach all employers and workers involved

			 in the emergency response, recovery, and reconstruction;

					(C)work to

			 communicate with immigrant and non-English speaking workers and employers about

			 safety rights, resources, and requirements;

					(D)deploy sufficient

			 personnel to the region to successfully carry out their mission, including

			 enforcement of and education about safety standards and rights;

					(E)work with State,

			 local, and tribal governments to ensure the availability and management of all

			 available safety resources for emergency response, recovery, and reconstruction

			 workers;

					(F)work with other

			 Federal agencies such as Federal Emergency Management Agency, the National

			 Institute of Occupational Safety and Health, the Environmental Protection

			 Agency, the Chemical Safety Hazard Board, the National Institute of

			 Environmental Health Sciences, the Department of Energy, the Department of

			 Health and Human Services, and the Department of Transportation to identify

			 hazards, determine the optimum hazard abatement solutions and communicate those

			 solutions to potentially endangered workers and employers, and to identify the

			 need for personal protective equipment for employees engaged in clean-up of

			 hazardous materials and, when possible, coordinate and facilitate distribution

			 of such equipment; and

					(G)work with the

			 Environmental Protection Agency and the National Institute of Environmental

			 Health Sciences to provide technical assistance and training for workers

			 covered by Hazardous Waste Operations and Emergency Response Standards;

			 and

					(2)records of the

			 identity of individuals involved in the recovery and rebuilding efforts should

			 be maintained, and therefore all entities engaged in these efforts are

			 encouraged to maintain such records, and, if maintained, to forward such

			 records and rosters to OSHA or the appropriate agency for collection and

			 central storage.

				3.Communications,

			 enforcement, and trainingThere are authorized to be appropriated such

			 sums as may be necessary to enable the Department of Labor and the Occupational

			 Safety and Health Administration to pay for needed communications, including

			 public service announcements on radio and television, to provide for additional

			 personnel, to enforce safety standards, and to provide needed health and safety

			 training and resources to affected workers and employers.

		4.ReportingNot later than 60 days after the date of

			 enactment of this Act, the Secretary of Labor jointly with the Administrator of

			 the Occupational Safety and Health Administration, shall provide a briefing to

			 the members of the Committee on Health, Education, Labor, and Pensions and the

			 Committee on Appropriations of the Senate and the members of the Committee on

			 Education and the Workforce and the Committee on Appropriations of the House of

			 Representatives concerning the progress made toward providing necessary

			 personnel to enforce safety standards providing needed health and safety

			 training and resources to affected workers and employers relating to Hurricane

			 Katrina reconstruction and coordinating efforts with other agencies including

			 Federal Emergency Management Agency, the National Institute of Occupational

			 Safety and Health, the Environmental Protection Agency, and the National

			 Institute of Environmental Health Sciences. Such briefing shall include a

			 report on the resources expended or needed to implement such measures. Not

			 later than 9 months after such date of enactment, the Secretary of Labor and

			 the Administrator of the Occupational Safety and Health Administration shall

			 deliver a written report to Congress summarizing the success in achieving such

			 goals.

		5.Extension of

			 deadlines for LMRDAWith

			 respect to—

			(1)any labor organization or employer, the

			 principal place of business of which is located in an area declared a disaster

			 area by the President under section 401 of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5170), related to Hurricane

			 Katrina, or whose financial records, or any potion thereof, are located in such

			 an area; or

			(2)any officer or employee of a labor

			 organization who resides in such an area or whose financial records, or any

			 potion thereof, are located in such an area; and

			that is

			 required to file an annual financial report pursuant to Title II of the

			 Labor-Management Reporting and Disclosure Act (29 U.S.C. 431 et seq.) by

			 September 30, 2005, the Secretary of Labor shall extend the deadline for filing

			 such reports as appropriate, but in no case to a date that is earlier than

			 March 31, 2006.6.Department of

			 Labor inspector general audit and report

			(a)In

			 generalThe Inspector General

			 of the Department of Labor (referred to in this section as the Inspector

			 General) shall conduct an audit and investigation of each program

			 carried out by the Department of Labor that includes response and recovery

			 activities related to Hurricane Katrina.

			(b)Weekly

			 reportNot less frequently

			 than once a week, the Inspector General shall provide a report to the Committee

			 on Health, Education, Labor, and Pensions of the Senate and the Committee on

			 Education and the Workforce of the House of Representatives listing the audits

			 and investigations initiated pursuant to subsection (a).

			(c)Status

			 reportNot later than 6

			 months after the date of enactment of this section, and biannually thereafter

			 until the audits and investigations described in subsection (a) are complete,

			 the Inspector General shall report to the Committee on Health, Education,

			 Labor, and Pensions of the Senate and the Committee on Education and the

			 Workforce of the House of Representatives on the full status of the activities

			 of the Inspector General under this section.

			(d)Cooperative

			 venturesIn carrying out this

			 section, the Inspector General is encouraged to enter into cooperative ventures

			 with Inspectors General of other Federal agencies.

			

	

		September 27, 2005

		Read the second time and placed on the

		  calendar

	

